Name: Commission Regulation (EEC) No 4030/89 of 28 December 1989 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: Asia and Oceania;  mechanical engineering;  trade policy
 Date Published: nan

 No L 382/68 Official Journal of the European Communities 30 . 12. 89 COMMISSION REGULATION (EEC) No 4030/89 of 28 December 1989 extending the Community surveillance of imports of certain products originating in Japan Whereas technical errors in the CN codes of certain products under surveillance have to be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89f), and in particular Article 10 ( 1 ) thereof, Having consulted the committee set up under Regulation (EEC) No 288/82, Whereas Commission Regulation (EEC) No 653/83 (3), as amended by Regulation (EEC) No 4117/88 (4), introduced until 31 December 1989 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it is necessary to continue in 1990 retrospective surveillance of the imports of the abovementioned products, originating in Japan ; Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are e'ssentially still valid and consequently the surveillance regime should be extended ; Article 1 In Article 5 of Regulation (EEC) No 653/83, '31 December 1989' is replaced by '31 December 1990'. Article 2 The Annex to Regulation (EEC) No 653/83 is replaced by the Annex to this Regulation . I Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1989 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 325, 10 . 11 . 1989, p. 1 . (3) OJ No L 77, 23. 3 . 1983, p. 8 . (4) OJ No L 361 , 29 . 12. 1988 , p. 20 . 30 . 12. 89 Official Journal of the European Communities No L 382/69 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Codigo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN Code Code NC Codice NC GN-code Codigo NC 8458 11 10 8518 22 90 8521 10 31 8458 11 91 8518 29 90 8521 10 10 8458 91 10 8518 40 91 8521 10 39 8458 91 90 8518 50 90 8458 1 1 99 8518 40 99 8528 10 11 8457 20 00 8528 10 61 8521 10 90 8457 30 00 8528 20 20 8528 10 71 8528 10 19 8459 10 00 8528 10 73 8459 31 00 8528 10 75 8521 90 00 8459 40 10 8528 10 78 \ 8528 10 50 8528 10 30 8457 10 00 8528 10 40 \ 8703 10 10 8459 51 00 8540 11 10 8703 21 10 8459 61 10 8540 1 1 30 8703 22 19 8459 61 91 8540 1 1 80 8703 31 10 8459 61 99 \ 8703 90 90 8459 21 91 8427 10 10 8703 23 19 8459 21 99 8427 20 19 8703 32 19 8459 21 10 8427 10 90 8703 33 19 8459 31 00 8427 20 90 8703 24 10 8459 70 00 ll I 8711 20 91 8704 21 91 8461 90 00 871 1 20 99 8704 22 91 Il 8704 31 91 8518 21 90 8519 99 10 8704 32 91